DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 – 13 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by LEE et al. (US PAP 2017/0004828).
As per claims 1, 11, LEE et al. teach an electronic device controlling system/method that provides an instruction via voice for an operation of a speech recognition-capable electronic device, the electronic device controlling system comprising: 
a control device;  and a voice output device capable of communicating with the control device (“a mobile device including a voice input unit receiving a voice; a smart home appliance operating and controlled based on a voice collected through the voice 
input unit; and a communication module equipped in each of the mobile device and the smart home appliance,”; paragraphs 26, 39); 

a transmitter that, when the first input unit receives the first input, transmits, to the voice output device, first information for communication corresponding to the first 
operation instruction assigned to the first input (“a communication module equipped in each of the mobile device and the smart home appliance”; paragraph 39), and 
the voice output device includes: a receiver that receives the first information for communication from the control device;  and an output unit that, when the receiver receives the first information for communication, outputs a first voice for the first 
operation instruction based on the first information for communication (“The home appliance further includes a display unit 570 outputting or providing region customized information to a screen or a voice output unit 580 outputting a voice on the basis of a setting function corresponding to the text extracted by the voice recognition unit 520 and the region information determined by the region recognition unit 540.”; paragraphs 90, 177). 

	As per claim 2, LEE et al. further disclose the control device further includes: a first storage that stores a plurality of pieces of first information for communication associated with a plurality of first operation instructions;  and a first reader that, when the first input unit receives the first input, reads out, from the first storage, the first 
information for communication corresponding to the first operation instruction 


As per claim 7, LEE et al. further disclose the output unit outputs the first voice in a first language, the voice output device further includes a determining unit that determines whether the speech recognition-capable electronic device has received the first operation instruction via the first voice in the first language, and the output unit, when it is determined that the speech recognition-capable electronic device has failed to receive the first operation instruction via the first voice in the first language, outputs the first voice in a second language different from the first language (“The output unit may output the region customized information by using a dialect in the region determined by the region recognition unit…when the smart home appliance is located in a region, a language used in a corresponding region, that is, a dialect, may guide information on the setting function.”; paragraphs 18, 270). 

As per claim 8, LEE et al. further disclose the first input unit includes at least one of a touch panel, an operation button, a camera, or a microphone (“The voice input unit 110 may include a microphone.”; paragraph 85). 

As per claim 9, LEE et al. further disclose the voice output device further includes: a casing that removably holds the speech recognition-capable electronic device; a connector that is connected to the speech recognition-capable electronic 

As per claim 10, LEE et al. further disclose the voice output device further includes an external interface to be connected to a display device, and the voice output device: receives an audio and video signal from the speech recognition-capable electronic device via the connector; and outputs the audio and video signal to the display device via the external interface (“The home appliance further includes a display unit 570 outputting or providing region customized information to a screen or a voice output unit 580 outputting a voice on the basis of a setting function corresponding to the text extracted by the voice recognition unit 520 and the region information determined by the region recognition unit 540.”; paragraphs 120, 177).

As per claims 12, 13, LEE et al. teach a voice output device/method that outputs a voice recognizable to an electronic device, the voice output device comprising: 
a receiver that receives, from a control device that has received a first input for providing a first operation instruction to the electronic device from an operator, first information for communication corresponding to the first operation instruction(“a communication module equipped in each of the mobile device and the smart home appliance”; paragraph 39); and 
an output unit that, when the receiver receives the first information for communication, outputs a first voice for the first operation instruction based on the first 
.

Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 3 – 6, the prior art of record does not teach or suggest the 
control device further includes: a second input unit that receives, from the operator, an input of a second operation instruction for the speech recognition-capable electronic device and an input of second information for communication corresponding to the second operation instruction;  and a writer that, when the second input unit receives the input of the second operation instruction and the input of the second information for communication, writes, into the first storage, the second information for communication associated with the second operation instruction, the first input unit further receives, from the operator, a second input to which the second operation instruction is assigned, when the first input unit receives the second input, (i) the first reader reads out, from the first storage, the second information for communication corresponding to the second operation instruction, and (ii) the transmitter transmits, to the voice output device, the 
outputs a second voice for the second operation instruction based on the second 
information for communication. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee teaches electronic device and audio output control method thereof.  Tsai et al. teach voice control method and voice control system.  Choi et al. teach interactive system, display apparatus, and controlling method thereof.  Miller teaches remote control of a medical device using voice recognition and foot controls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658